182 S.W.3d 637 (2005)
Pamela KONKEL, Appellant,
v.
T-BIRD, INC. & S.W.L. Enterprises, L.L.C., Respondents.
No. ED 85873.
Missouri Court of Appeals, Eastern District, Division Four.
December 6, 2005.
Motion for Rehearing and/or Transfer Denied January 24, 2006.
Application for Transfer Denied February 28, 2006.
Louis J. Basso, Michael E. Myers, Chesterfield, MO, for appellant.
Jane Cohen, St. Louis, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 24, 2006.

ORDER
PER CURIAM.
Pamela Konkel ("Konkel") appeals from a judgment of the trial court that granted T-Bird Inc. ("T-Bird") and S.W.L. Enterprises, L.L.C. ("SWL") their Motion to Dismiss Konkel's petition for failure to state a claim. Konkel claims that the trial court erred in dismissing her petition on the grounds that she lacked standing to sue T-Bird and SWL in either her capacity as Robert Konkel's ("Deceased") ex-wife or as administratrix of his estate. In her second point relied on, Konkel argues that the trial court erred in finding that her divorce decree failed to comply with the full faith and credit clause of the United States Constitution. Specifically, Konkel claims that the only issue before the trial court was whether her petition stated a cause of action, not whether she had adequately proved each of the elements of her cause of action. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).